NOT FOR PUBLICATION

                       UNITED STATES COURT OF APPEALS                      FILED
                               FOR THE NINTH CIRCUIT                        NOV 23 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

HANOI BARBARO ACOSTA,                             No. 10-16723

                 Plaintiff - Appellant,           D.C. No. 2:09-cv-00467-MEA

  v.
                                                  MEMORANDUM *
JOSEPH M. ARPAIO; et al.,

                 Defendants - Appellees.



                      Appeal from the United States District Court
                               for the District of Arizona
                      Mark E. Aspey, Magistrate Judge, Presiding **

                            Submitted November 21, 2011 ***

Before:          TASHIMA, BERZON, and TALLMAN, Circuit Judges.

       Hanoi Barbaro Acosta, a federal prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action seeking damages for



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
           ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
psychological harm, punitive damages, and injunctive relief for alleged Fourth and

Eighth Amendment violations during a prison strip search. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo, Biodiversity Legal Found. v.

Badgley, 309 F.3d 1166, 1173, 1175 (9th Cir. 2002), and we affirm.

      The district court properly granted summary judgment on Acosta’s claim for

damages for psychological harm because Acosta did not raise a genuine dispute of

material fact as to whether he sustained the necessary physical injury to support a

claim for compensatory damages for psychological harm, and thus his claim is

barred under the Prison Litigation Reform Act. See 42 U.S.C. § 1997e(e); see also

Oliver v. Keller, 289 F.3d 623, 625-28 (9th Cir. 2002).

      The district court properly granted summary judgment on Acosta’s claim for

punitive damages because Acosta did not raise a genuine dispute of material fact as

to whether individual defendants acted with the requisite level of culpability to

justify a punitive damages award, see Dubner v. City & County of San Francisco,

266 F.3d 959, 969 (9th Cir. 2001), and Sheriff Arpaio and Sergeant Nicholas are

immune in their official capacities from punitive damages, see Mitchell v. Dupnik,

75 F.3d 517, 527 (9th Cir. 1996).

      The district court properly dismissed Acosta’s claims for injunctive relief as

moot because Acosta was no longer housed in the prison where the allegedly


                                          2                                    10-16723
unconstitutional events took place. See Dilley v. Gunn, 64 F.3d 1365, 1368 (9th

Cir. 1995) (an inmate’s transfer from a prison while his claims are pending will

generally moot any claims for injunctive relief relating to that prison’s policies).

      Acosta’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           3                                     10-16723